MEMORANDUM OPINION
 
No. 04-10-00624-CR
 
Robert RACKLER,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 81st
Judicial District Court, Wilson County, Texas
Trial Court No. 04-11-202-CRW
Honorable Donna S.
Rayes, Judge Presiding
 
PER CURIAM
 
Sitting:          Karen Angelini,
Justice
                     Sandee
Bryan Marion, Justice
                     Phylis
J. Speedlin, Justice
 
Delivered and
Filed:  October 13, 2010
 
DISMISSED
 
Robert Rackler has filed
a motion to dismiss this appeal by withdrawing his notice of appeal. See Tex. R. App. P. 42.2(a). We grant the
motion and dismiss this appeal.
 
PER
CURIAM
 
Do not publish